DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 4, 11 and 17-18 in the reply filed on 5/31/2022 is acknowledged.  The traversal is on the ground(s) that Applicant believes there is no additional burden on the office, and that the species are connected by design operation and effect.  This is not found persuasive because invention II includes a connection location and cap, which appears to facilitate connection to a tank, and provide for an invention that differs from that on invention I. Additionally, the devices do not appear to be obvious variants of one another. As to the examination burden, the differentiating structure will provide for search that may not be required for the other invention. Specifically, the connection location and other facilitate interfacing with a tank. The elements of invention I do not facilitate such a relationship, and therefore amount to a different invention that would require a different search.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 puts forth “a suppression unit” in line 2. Does the limitation refer back to the fire suppression unit recited in line 1, or an additional suppression unit with which the aerosol generator is to be used?
Claim 4, recites “said suppression unit” in line 4. Does this limitation refer back to the suppression unit recited in line 2 or Line 1? Or are each of these suppression unit referring back to the same element?
In claims 4 and 11, does the limitation “distal and proximal ends” means a plurality of ends? Or is the limitation to put forth a distal end and a proximal end?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4, 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCreary (US 2,692,649).
Regarding claim 4, McCreary discloses a fire suppression unit, comprising: an aerosol generator (16, 34, 92) to be inserted within a suppression unit (90, 96, 94) (The limitations is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Figure 1), said aerosol generator (16, 34, 92) comprising a connection location (Figure 5, The generator connects within element 90 of the suppression unit); and said suppression unit (90, 96, 94) comprising distal and proximal ends (Figure 5), said distal end connected to a cap and said proximal end connected to a base (Figure 5, the proximal end is connected to a base 90 and the distal end is connected to cap 94).
Regarding claim 11, McCreary discloses a fire suppression unit, comprising: an aerosol generator (16, 34, 92) to be inserted within a suppression unit (90, 96, 94) (The limitations is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Figure 1), said aerosol generator (16, 34, 92) comprising a connection location (Figure 5, The generator connects within element 90 of the suppression unit); and said suppression unit (90, 96, 94) comprising distal and proximal ends (Figure 5), said distal end connected to a cap and said proximal end connected to a base (Figure 5, the proximal end is connected to a base 90 and the distal end is connected to cap 94), and said base further connected to a tank (Figure 1).
Regarding claim 18, Mcreary discloses the system of claim 11 wherein the suppression unit is mounted to the tank at an angle (Figure 4, the suppression unit is titled at an angle, and mounted as shown in figure 1) to prevent inadvertent falling of the generator into the tank (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over McCreary.
Regarding claim 17, Mcreary discloses the system of claim 11, but fails to disclose wherein the suppression unit includes heating rails.
Mcreary discloses a device that includes a single heating rail (72).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mcreary, providing the device to include a plurality of heating rails, since it has been held since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis, 193 USPQ 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752